DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Comas et al. (US 2019/0113998; filed July 26, 2016).
Re claim 9, Comas et al. disclose a method comprising:

comparing a measurement taken by a non-contact thermal measurement device to the expected value (para. 0018);
determining, based on the comparing, whether the non-contact thermal measurement device is functioning properly (para. 0018).
Re claims 11, Comas et al. disclose wherein the determining whether the non-contact thermal measurement device is functioning properly comprises:
concluding that the non-contact thermal measurement device is functioning properly when the measurement taken by a non-contact thermal measurement device is within a predefined variance of the expected value (para. 0018). 
Re claim 12, Comas et al. disclose wherein the determining whether the non-contact thermal measurement device is functioning properly comprises:
concluding that the non-contact thermal measurement device is not functioning properly when the measurement taken by a non-contact thermal measurement device is not within a predefined variance of the expected value (para. 0018).
Re claim 13, Comas et al. disclose a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising:
instructions to determine an expected value describing heat emitted by an emitter face having a known emissivity, based on a measurement of the emitter face (para. 0018);
instructions to measurement taken by a non-contact thermal measurement device to the expected value (para. 0018);

Re claim 14, Comas et al. disclose wherein the instructions to determine whether the non-contact thermal measurement device is functioning properly comprise:
instructions to conclude that the non-contact thermal measurement device is functioning properly when the measurement taken by a non-contact thermal measurement device is within a predefined variance of the expected value (para. 0018).
Re claim 15, Comas et al. disclose wherein the instructions to determine whether the non-contact thermal measurement device is functioning properly comprises:
instructions to conclude that the non-contact thermal measurement device is not functioning properly when the measurement taken by a non-contact thermal measurement device is not within a predefined variance of the expected value (para. 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Comas et al. (US 2019/0113998; filed July 26, 2016) in view of Moreta et al. (US 2018/0368212; filed March 8, 2016).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Re claim 1, Comas et al. disclose an apparatus comprising:
	a heat source (para. 0018; element 110);
	a thermally conductive face having a controlled long-wave infrared emissivity, wherein the thermally conductive face is in thermal contact with the non-resistive heat source (para. 0018; element 122);
	a temperature detector positioned to detect a temperature of the thermally conductive face (para. 0018, element 124).
	Comas et al. does not limit the heat source, thereby allowing for that which is well known in the art (para. 0021). In a similar field of endeavour, Moreta et al. disclose that one may implement resistive or non-resistive heat sources to provide a controlled heat source for accurate measurement (para. 0006, 0009, 0029). One of ordinary skill in the art would have been motivated to implement 
	Re claim 2, Comas et al, as modified by Moreta et al., disclose the limitations of claim 1, as mentioned above. Moreta et al. further disclose wherein the non-resistive heat source comprises a transistor (para. 0006, 0029).
	Re claim 3, Comas et al., as modified by Moreta et al., disclose the limitations of claim 1, as mentioned above. Comas et al. further disclose wherein the thermally conductive face comprises an aluminum plate that has been coated with a layer of material having a known emissivity (para. 0028).
	Re claim 4, Comas et al., as modified by Moreta et al., disclose the limitations of claim 1, as mentioned above. Comas et al. disclose that the calibration surface’s emission is scanned across the non-contact temperature measurement sensor’s field of view in order to calibrate different portions of the sensor (para. 0020). This would require the calibration surface to be diffuse and uniform across the surface so that the different parts of the detector are receiving the same radiation to enable calibration. (para. 0020).
	Re claim 8, Comas et al, as modified by Moreta et al., disclose the limitations of claim 8, as mentioned above. Comas et al. further disclose wherein the apparatus is deployed within a three-dimensional printer (para. 0017; additive manufacturing system).
Re claim 10, Comas et al. disclose heating the emitter face to a setpoint using a heat source, prior to the determining the expected value (para. 0018). Comas et al. does not limit the heat source, thereby allowing for that which is well known in the art (para. 0021). In a similar field of endeavour, Moreta disclose that one may implement resistive or non-resistive heat sources to provide a controlled heat source for accurate measurement (para. 0006, 0009, 0029). One of ordinary skill in the art would have been motivated to implement the non-resistive heat source of Moreta et al. in the apparatus of Comas et al. in order to provide efficient heat generation (para. 0003).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 5, the prior art of record does not teach or fairly suggest the claimed apparatus in which the non-resistive heat source and temperature sensor are mounted on a single printed circuit board and a thermally conductive interface is positioned between the thermally conductive face and the printed circuit board. Claims 6 and 7 are dependent on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896